UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

  PAYAM BAKHAJE, and ESLAM
  KALMORZI,

          Plaintiffs,

  v.                                                                      Case No. 1:22-cv-642-RCL

  ANTONY J. BLINKEN, eta!.,

          Defendants.


                                       MEMORANDUM ORDER

         Plaintiffs Payam Bakhaje and Eslam Kalmorzi filed suit to compel the defendants "to

adjudicate Petitioners' application for a nonimmigrant K-1 visa without further delay." Compl.

,r 1, ECF No. 1.   This Court will now dismiss that lawsuit for lack of subject-matter jurisdiction.

        The two plaintiffs, who are of the same sex, met through the internet in December 2017

and subsequently agreed to marry. Id.       ,r,r 12-14.         Mr. Kalmorzi is a citizen oflran and Mr. Bakhaje

is a United States citizen. Id.   ,r,r 9, 14.   Visa restrictions for Iranian citizens prevent Mr. Kalmorzi

from freely traveling to nations where same-sex marriage is permitted. Id.                  ,r 13-14.   Plaintiffs

consequently applied for a K-1 fiance visa so that Mr. Kalmorzi may visit the United States and

legally marry Mr. Bakhaje. Id.      ,r,r 14-17.   Plaintiffs filed a I-129F petition in November 2019 and

then the required documentation and fees for processing a K-1 visa in August 2020. Compl. ,r,r 15-

17.    In March 2022, plaintiffs filed this lawsuit, seeking a writ of mandamus compelling

adjudication of the visa application, reasonable attorney's fees and costs, and "other and further

relief as this Court may deem proper." Id.         ,r 36.
        In May 2022, the defendants moved to dismiss for lack of subject-matter jurisdiction,

representing that the plaintiffs' application had been adjudicated and a visa has been issued to Mr.



                                                            1
    Kalmorzi. Mot. at 1-2, ECF No. 7. It has now been several months, and plaintiffs have not

    opposed the motion to dismiss, nor filed a request to extend the time to file such an opposition.

    "[I]t is well settled that a plaintiffs failure to respond to a motion to dismiss permits a court to

grant the motion as conceded." Hoffman v. D.C., 681 F. Supp. 2d 86, 94 (D.D.C. 2010) (citing

Fox v. Am. Airlines, Inc., 389 F.3d 1291, 1294-95 (D.C. Cir. 2004)). On that basis alone, this case

should be dismissed.

            Even setting aside the plaintiffs' concession, this Court concludes that the case is moot. In

a mandamus case like this one, a court's subject-matter jurisdiction ends when the agency takes

the action that a plaintiff seeks. See MCI Worldcom Network Serv., Inc. v. F.C.C., 274 F.3d 542,

546 (D.C. Cir. 2001). The defendants represent that the action is complete and have provided an

official government website corroborating that statement. Mot. at 2 (citing Consular Elec. Appl.

Ctr., Visa Status Check). 1 Specifically, the plaintiffs' processing number "ANK2020675028"

returns a result of "Issued." This Court will take judicial notice of that fact. See Markowicz v.

Johnson, 206 F. Supp. 3d 158, 161 n.2 (D.D.C. 2016). The present lawsuit is therefore moot and

the Court lacks subject-matter jurisdiction over the case. 2

           For the foregoing reasons it is hereby ORDERED that the defendants' motion to dismiss

is GRANTED and that the plaintiffs' lawsuit be DISMISSED.

           IT IS SO ORDERED.



Date: October'_; 2022
                                                                      Royce C. Lamberth
                                                                      United States District Judge


1
    Located at https://ceac.state.gov/CEACStatTracker/Status.aspx.
2
  A request for attorneys' fees does not rescue a case that is otherwise moot. Ruseva v. Rosenberg, 490 F. Supp. 3d
320, 322 n.4 (D.D.C. 2020).



                                                          2